4. UN Convention on the Rights of Persons with Disabilities (
- After the vote
Madam President, a vote was defeated because there was an equal number of votes just a couple of moments ago. A Member has made a very serious allegation about voting in the Chamber. I would ask you to halt proceedings until we find out whether there are Members voting who should not be voting, or whether this allegation is false. It is a very serious allegation.
(Applause)
I have just said that it will be verified. That means that it will be verified immediately. We are dealing with it.
- (FR) Madam President, I will be very brief on this point. As one of our fellow Members has made an accusation, I will ask him to clarify his accusation. As you said, the verification needs to take place immediately, and if, as I believe, it turns out after verification that the accusation is false, I ask that all the conclusions be drawn from this.
I said that the verification would be done. It is going to be done immediately, so I will keep you informed in the next few minutes.